 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RICHARD ANTHONY EVANS,                            No. 2:17-cv-1888 AC P
12                        Plaintiff,
13            v.                                        ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                        Defendants.
17

18          On August 15, 2019, plaintiff filed a letter with the court regarding his missing legal

19   property. ECF No. 62. On September 16, 2019, plaintiff filed a motion for a copy of the

20   settlement proceedings. ECF No. 63. On September 19, 2019, plaintiff filed a notice informing

21   the court that he had been transported without his property. ECF No. 64. On September 30,

22   2019, plaintiff filed a notice related to a request for legal copies. ECF No. 65.

23          This civil rights action was closed on August 8, 2019, after the parties filed a stipulation

24   for voluntary dismissal of the case following settlement. See ECF Nos. 60, 61. Plaintiff is

25   advised that documents he has filed since the closing date will be disregarded and no orders will

26   issue in response to future filings.

27   DATED: October 2, 2019

28
